                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

UNITED STATES OF AMERICA,               )
                                        )
                                        )
                                        )
                    v.                  )
                                        ) 2:18-cr-00193-JDL-2
ABOUBACAR CONGO,                        )
                                        )
      Defendant.                        )


    ORDER ON DEFENDANT’S MOTION FOR EARLY DISCLOSURE OF
                     JENCKS MATERIAL

      Aboubacar Congo is charged with possessing a controlled substance with the

intent to distribute, in violation of 21 U.S.C.A. § 841(a)(1) (West 2019), conspiring to

distribute a controlled substance in violation of 21 U.S.C.A. § 846 and § 841(a)(1), and

maintaining a drug-involved premises in violation of 21 U.S.C.A. § 856(a)(2). Congo

requests that the Court enter an order that compels the Government to provide

Jencks Act witness materials three weeks before jury selection. The Government

objects to the motion. For the reasons that follow, the motion is DENIED.

      The Jencks Act provides that in a criminal prosecution, “no statement or report

in the possession of the United States which was made by a Government witness or

prospective Government witness (other than the defendant) shall be the subject of

subpena [sic], discovery, or inspection until said witness has testified on direct

examination in the trial of the case.” 18 U.S.C.A. § 3500(a) (West 2019). The First

Circuit has made clear that “[a] court may not compel the disclosure of statements of

Government witnesses before the conclusion of their direct testimony.” U.S. v.
Grandmont, 680 F.2d 867, 874 (1st Cir. 1982); see also U.S. v. Owens, 933 F. Supp.

76, 80 (D. Mass. 1996) (“[T]he overwhelming majority of cases–including cases from

the First Circuit–adhere to a rule that is nearly absolute: district court judges may

not, over the government’s objection, compel pretrial disclosure of nonexculpatory

Jencks Act material earlier than the close of a witness’s testimony on direct

examination.”). Accordingly, it is not within this Court’s discretion to compel early

disclosure of Jencks Act material over the Government’s objection as requested by

the Defendant.

      For the foregoing reasons, Congo’s Motion for Early Disclosure of Jencks

Material (ECF No. 158) is DENIED.



      SO ORDERED.

      Dated this 26th day of August, 2019


                                                     /s/ JON D. LEVY
                                               CHIEF U.S. DISTRICT JUDGE




                                         2
